MIKVA, Circuit Judge,
concurring in part and dissenting in part:
The court has struck down an attempt by the Federal Communications Commission to forbid local cable franchising authorities from imposing technical standards on Class II-IV cable channels. I concur in the majority’s finding that with regard to these channels, the Commission improperly failed to consider the apparent incompatibility of its rule with section 626 of the Cable Act. Majority Opinion at 726-28. The court has upheld, however, the Commission’s decision to preempt the local authorities from playing any meaningful role in regulating the signal quality of Class I channels. Id. at 724-26. The decision forces local authorities not to exceed federal guidelines that even the Commission has conceded are threadbare and outmoded. The majority recognizes that the Cable Act and accompanying legislative history do not clearly authorize the Commission’s exercise of preemptive authority. Id. at 725. The majority nevertheless accedes to the Commission’s interpretation. In my view, that interpretation is fanciful. More importantly, I believe the majority commits a serious error, and departs from established doctrine, in sanctioning preemption in the absence of a clear congressional mandate. I therefore dissent from that part of the majority opinion.
Preemption of local sovereignty by higher federal authority has always been a serious strain on our concept of federalism. While the Constitution clearly gives Congress the power to ordain preemption in those areas where Congress is empowered to act at all, the power has been used wisely when it has been used sparingly. As Justice Harlan has reminded us, “one of the great strengths of our federal system is that we have, in the forty-eight States, forty-eight experimental laboratories.” Roth v. United States, 354 U.S. 476, 505, 77 S.Ct. 1304, 1320, 1 L.Ed.2d 1498 (1957) (Harlan, J., concurring and dissenting). Consistent with this principle, the Supreme Court has counseled repeatedly that a finding of preemption is appropriate only in the face of a clear manifestation of congressional intent. See Chicago & Northwestern Transportation Co. v. Kalo Brick and Tile Co., 450 U.S. 311, 317, 101 S.Ct. 1124, 1130, 67 L.Ed.2d 258 (1981) (“Pre-emption of state law by federal statute or regulation is not favored ‘in the absence of per*200suasive reasons — either that the nature of the regulated subject matter permits no other conclusion, or that the Congress has unmistakably so ordained.’ ”) (quoting Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142, 83 S.Ct. 1210, 1217, 10 L.Ed.2d 248 (1963)); Schwartz v. Texas, 344 U.S. 199, 202-03, 73 S.Ct. 232, 234-35, 97 L.Ed. 231 (1952) ("It will not be presumed that a federal statute was intended to supersede the exercise of the power of the state unless there is a clear manifestation of intention to do so. The exercise of federal supremacy is not lightly to be presumed.”) Most recently, the Court has reminded us that “[i]n determining whether a state statute is pre-empted by federal law ... our sole task is to ascertain the intent of Congress.” California Federal Savings & Loan v. Guerra, — U.S. -, -, 107 S.Ct. 683, 689, 93 L.Ed.2d 613 (1987) (emphasis added).
The majority’s consideration of the preemption issue ignores these cautionary signals. Instead of conducting a rigorous examination of whether Congress has unmistakably ordained preemption, the majority concludes, on slender evidence, that the Commission’s interpretation is the “more persuasive” reading of “ambiguous language,” maj. op. at 726, and considers its inquiry satisfied. The majority also suggests that it may be appropriate for a court to defer to an agency’s assertion of preemptive authority under the teachings of Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). The suggestion is alarming. An agency’s assertion of federal preemptive authority is not equivalent to an agency’s adoption of a rule to fit its statutory mission and cannot be an occasion for Chevron-style deference; rather, in administrative law no less than in other areas, preemption analysis “must be guided by respect for the separate spheres of governmental authority preserved in our federalist system.” Alessi v. Raybestos-Manhattan, Inc., 451 U.S. 504, 522, 101 S.Ct. 1895, 1905, 68 L.Ed.2d 402 (1981). In Chevron, the Supreme Court recognized the necessity of deferring to agency interpretations when Congress purposely has left a gap in the statute or has expressed no clear intent on the particular issue. 467 U.S. at 843-45, 104 S.Ct. at 2781-83. The teachings of the preemption cases, by contrast, suggest that in cases of statutory ambiguity or congressional silence it is critical not to assume Congress intended to preempt. Congress of course may delegate to an agency the power to issue certain preemptive regulations, if Congress does so in no uncertain terms. See Capital Cities Cable, Inc. v. Crisp, 467 U.S. 691, 699, 104 S.Ct. 2694, 2700, 81 L.Ed.2d 580 (1984); Fidelity Federal Savings & Loan Ass’n v. De la Cuesta, 458 U.S. 141, 153-54, 102 S.Ct. 3014, 3022-23, 73 L.Ed.2d 664 (1981). This is not the same, however, as saying a court should, defer to an agency’s claim that Congress has in fact withdrawn the capacity of the states to act.
The Louisiana Public Service case cited by the majority is an instructive example, both because it was heard after Chevron and because it involved a claim of preemptive authority by the FCC. See Louisiana Public Service Comm. v. FCC, 476 U.S. 355, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986). (Significantly, the Louisiana Public Service opinion does not even mention Chevron.) In the face of the preemptive claim by the Commission, the Court re-emphasized that “the critical question in any preemption analysis is always whether Congress intended that federal regulations supersede state law.” Id. at 1899. The Court acknowledged that the statute in question contained some “internal inconsistencies, vague language, and areas of uncertainty.” Id. at 1904. Since the statute was ambiguous, under a Chevron analysis any reasonable agency interpretation should have been upheld, and the Court indeed indicated that the FCC’s position was reasonable. Id. at 1903. (“[I]t is, no doubt, possible to find some support in the broad language of the section for respondent’s position.”) However, the Court gave no deference to the agency’s interpretation, and it rejected the FCC’s claim of preemptive authority. The case thus indicates that in the context of agency asser*201tions of preemptive authority, the proper focus of inquiry is not whether an agency reasonably could conclude Congress intended to preempt but whether Congress in fact unmistakably so intended.
I do not pretend that the issue is entirely one-sided. At the very least, however, the question of whether to defer to an agency interpretation of preemptive authority brings into conflict two lines of teaching and the policies that underlie each. My appraisal of the conflict would be that the federalism concerns at the heart of preemption doctrine are far more compelling than the separation-of-power concerns at the heart of Chevron jurisprudence.
I also believe the Commission’s position does not hold up to even deferential scrutiny. As the majority points out, a provision of the House Report contains Congress’s most direct statement concerning whether the Cable Act permits states to promulgate technical standards more stringent than those established by the FCC. The provision read, “[Section 624(e) ] does not affect the authority of a franchising authority to establish standards regarding facilities and equipment ... which are not inconsistent with standards established by the FCC under this subsection.” House Report at 70, U.S.Code Cong. & Admin.News 1984, p. 4707. I cannot agree that this provision is susceptible to the interpretation the FCC urges. The Commission’s interpretation, under which federal standards install a ceiling on state regulation, is at odds with the dictionary definition of “inconsistent”: more stringent local standards are neither “incompatible,” in the sense of incapable of coexistence, see Webster’s Third International Dictionary 1144 (1981), nor are they “mutually repugnant or contradictory; contrary, the one to the other, so that both cannot stand, but the acceptance or establishment of the one implies the abrogation or abandonment of the other.” Black’s Law Dictionary 689 (5th ed. 1979). More important, the Commission’s interpretation is at odds with common sense. It is clear that once the Commission establishes federal standards for technical quality under 624(e), local franchisors must adhere to them. To say that local franchisors have no authority to impose more stringent standards is to say they have no authority at all, because less stringent regulations only track already binding federal requirements. The Commission’s interpretation therefore degrades the House Report’s statement of clear intent to preserve state authority into mere lip-service. I cannot endorse the cynical and illogical position that Congress was “protecting” states’ authority to issue only redundant regulations to which franchisors already would be bound.
The majority strains to justify its decision by arguing that it still recognizes the states’ ability to exercise certain authority, such as the authority to award franchises. Maj. op. at 726 n. 6. The issue, however, is not whether the opinion denies local forces any role whatsoever in cable regulation. The Committee Report expressly protects the states’ exercise of a specified kind of authority, namely the authority “to establish standards regarding facilities and equipment.” The majority opinion plainly emasculates that guarantee.
The sole evidence the majority offers for preferring the Commission’s interpretation is that “Congress legislated against the backdrop of the Commission’s pre-existing preemption regulation without criticizing that regulation.” Maj. op. at 725. This kind of argument is rarely conclusive, all the less so in an area where the Supreme Court has required clear manifestation of congressional intention. In this case, it is even more specious. The Cable Communications Policy Act of 1984 was Congress’s seminal effort to fashion a comprehensive policy for the cable industry. See House Report at 23. Existing regulatory schemes, conceived in cable’s infancy or before, were inadequate to the burgeoning industry. Since Congress was constructing from the ground up, it is incongruous to presume it intended to preserve all elements of the previous makeshift approach unless it specifically disclaimed them. If anything, the opposite presumption — that Congress intended to preserve only those prior policies it expressly endorsed — is the more logical one. Indeed, certain provisions of the Act specifically codify past *202Commission policies. See, e.g., House Report at 56 (specifying that Section 613(a)(1) codifies Commission’s television/cable cross-ownership ban).
The majority opinion fails to heed Supreme Court teachings on preemption, doing violence to some important notions of federalism and preemption that have served our republic well for some 200 years. Moreover, the majority accedes to a Commission interpretation that flatly contradicts the relevant legislative history. From such mischief, I dissent.